Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered November 18, 1988, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
The record establishes that defendant’s actions with respect to the evidence obtained by the police on the two occasions at issue constituted an abandonment of the property, thus authorizing a seizure of the property by the police without a violation of defendant’s constitutional rights (see, People v *883Reddick, 124 AD2d 609). This is true even if it could be said that the police detained defendant on the first occasion. Prior to abandoning the evidence, defendant had ended his contact with the police and was acting independently and of his own accord (see, People v Boodle, 47 NY2d 398, cert denied 444 US 969; People v Perez, 123 AD2d 791). Defendant’s remaining contentions have been considered and found to be lacking in merit.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.